Citation Nr: 0309751	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  98-16 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
post-operative osteochondritis dissecans of the right knee 
(right knee disorder), prior to April 14, 1998. 

2.  Entitlement to an evaluation in excess of 30 percent for 
right knee disorder (post-operative osteochondritis 
dissecans), from July 1, 1998.  

3.  Entitlement to a total disability rating for compensation 
purposes based on unemployability due to service-connected 
disability (TDIU).  

4.  Timeliness of a substantive appeal regarding entitlement 
to an extension of temporary total (100 percent) rating (TTR) 
based on convalescence following surgery for service-
connected disability, beyond November 30, 2000.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman


INTRODUCTION

The veteran had active service from February 1986 to February 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from both an April 1998 rating decision of 
the VA RO, which increased from 10 percent to 20 percent the 
evaluation assigned to service-connected right knee 
disability, and an August 2002 rating decision, which denied 
a claim of TDIU.  

A May 1998 rating granted a temporary total convalescent 
rating pursuant to 38 C.F.R. § 4.30, effective April 14, 
1998, until the end of May 1998.  Thereafter, the prior 20 
percent rating was assigned effective June 1, 1998.

An April 1999 rating extended the temporary total 
convalescent rating until the end of June 1998, with a return 
to the 20 percent evaluation effective July 1, 1998.  A May 
200 rating assigned a temporary total convalescent rating 
effective May 19, 2000, with resumption of the prior 20 
percent evaluation effective September 1, 2000.

A September 2000 rating extended the temporary total 
convalescent rating until the end of November 2000, with 
resumption of the prior 20 percent rating effective December 
1, 2000.  Finally, a January 2001 rating increased the rating 
for the right 


knee disability to 30 percent, effective July 1, 1998 and 
following the assignment of a temporary total convalescent 
rating, effective December 1, 2000.  The rating also assigned 
an earlier effective date for the assignment of a 20 percent 
rating, May 24, 1997.

The veteran's sworn testimony was obtained before hearing 
officers at the RO in November 1998 and November 2001.  

The Board notes that the issue of entitlement to an extension 
of a TTR based on convalescence following surgery for 
service-connected disability, beyond November 30, 2000, has 
been certified on appeal.  Before this issue may be decided 
on the merits, however, the RO must determine whether a 
timely substantive appeal was filed.  This matter is one of 
the subjects of the following Board Remand.  


REMAND

In April 2000, the Board remanded the claims for increased 
ratings (regarding issues 1. and 2. on the front page of the 
instant Board Remand) for additional necessary development.  
The Board presently remands the case as little, if any, 
development of the appeal was completed at the RO.  The 
Board's April 2000 Remand specifically requested that the 
veteran be provided complete VA orthopedic and neurologic 
examinations, to include medical opinions as to both the 
etiology and severity of all present right knee pathology.  
This development was clearly not completed on VA orthopedic 
examination of September 2000-the most recent VA examination 
of record.  The veteran was given no neurologic examination 
despite the indication of radiating right leg and/or hip 
pain, the pathology of which remains unascertained.  VA 
treatment records were not obtained from February 2001 to the 
present, and no examinations of the veteran's service-
connected right calf, right little finger, right hand and 
wrist, were obtained, nor was he provided any audiologic 
examination for his tinnitus and bilateral hearing loss, both 
of which are service connected.  That is, while a claim of 
TDIU was adjudicated and an appeal completed, the veteran was 
given no additional VA 


examinations, as appropriate, regarding his several other 
service-connected disabilities, which include bilateral 
hearing loss, tinnitus, a right fifth finger fracture, right 
calf disorder, scars, and right wrist tendonitis-the 
examination of which should include grip strength testing.  
Finally, a Board Remand is indicated since the RO has failed 
to provide any notice to the veteran or his representative of 
The Veterans Claims Assistance Act of 2000 (VCAA).  

It is long established that VA examination of disabilities of 
the musculoskeletal system or of the joints must include 
consideration of a veteran's complaints of pain, limitation 
of motion or use due to pain, and the extent of such limited 
use and/or motion.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995) (wherein the United States Court of Appeals for 
Veterans Claims (Court) held that consideration must be given 
to functional losses caused by pain, limited or excess 
movement, weakness, excess fatigability, or incoordination, 
under 38 C.F.R. §§ 4.40, 4.45, 4.59).  

The Board regrets any delay resulting from the immediate, and 
second, Board Remand.  However, the completion of the 
development requested herein, as well as in the Board's April 
2000 Remand must be completed so as to meet the scrutiny of 
the Court.  Additionally, the Court has long held that the 
VA's statutory duty to assist claimants in the development of 
facts pertinent to their claims includes the necessity of 
completing additional development of the record if the record 
currently before it is inadequate.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  Moreover, the Court has found that 
where a medical opinion has been requested of a VA physician, 
the absence of such an opinion from the record may indicate a 
failure of VA to carry out this duty to assist.  Smith v. 
Brown, 5 Vet. App. 335 (1993).  Finally, the Court has 
mandated that a Board Remand confers on the veteran-as a 
matter of law, the right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  The Court has indicated, 
moreover, that if the Board proceeds with final disposition 
of an appeal, and the remand orders 


have not been complied with, the Board itself errs in failing 
to ensure compliance. Id.  

Given those pronouncements, the lack of development following 
the Board's April 2000 Remand, and the large amount of 
remaining development yet to be initiated, the Board finds 
that a second remand for further development is now required.  
Accordingly, this case is EMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
request that he submit the names and 
approximate dates of treatment of all VA 
and/or non-VA (private) care providers 
who may have treated him for any of his 
service-connected disabilities, including 
the right knee, right calf, right little 
finger, right hand and wrist, tinnitus 
and hearing loss or related 
symptomatology, from February 2001 to the 
present.  Thereafter, the RO should 
obtain copies of any additional VA and/or 
non-VA (private) records-if not already 
of record, as identified by the veteran.  
As to any private treatment records, the 
RO should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records.  

2.  Thereafter, the veteran should be 
scheduled for VA orthopedic and 
neurologic examinations of the right 
knee, the rating of which is on appeal, 
but also examinations of all of his 
service-connected disabilities, to 
include scars, the right calf, the right 
little finger, right wrist, and bilateral 
hearing loss (each of which are for 
consideration in conjunction with the 
TDIU claim), in order to determine the 
extent of all current right knee 
orthopedic and neurologic pathology.  All 
indicated tests should be performed, 
including x-ray studies of the right 
knee.  The examiners are directed to 
furnish an 


opinion concerning both the origin and 
severity of any current right knee 
pathology, as well as the severity of all 
service-connected orthopedic and 
neurologic disability(ies), including the 
right calf, right little finger, and 
right wrist, to include right grip 
strength testing, and full and complete 
range of motion testing of the right 
knee, with comment as to any limitation 
of flexion or extension, limitation of 
motion due to pain (expressed in terms of 
the degree of motion at which pain 
begins), as well as comment as to the 
existence and severity of right knee 
pain, laxity, or instability, including 
the same on flare-ups (and frequency of 
any such flare-ups).  

If an examiner concludes that any right 
knee pathology is not service related, 
then symptoms of service-connected right 
knee pathology should be distinguished 
from nonservice-connected pathology.  In 
formulating each opinion, the examiners 
should indicate the degree to which their 
response to each question is based upon 
the information reflected in the 
documented clinical records and the 
degree to which the opinion is based upon 
lay statements of medical history 
provided by the veteran.  The claims 
folder should be made available to the 
examiners prior to the examinations for 
review of pertinent documents.  Each 
examiner should note in the examination 
report that such review was conducted and 
include in the examination report 
specific detailed reference to documents 
in the claims folder.

The neurologic examiner should 
specifically state whether there are any 
right knee neurological finding(s), 


and if so, whether they are due to the 
service-connected disability.  

Each examiner should set forth all 
findings and conclusions, along with 
rationale and support for the diagnoses 
entered, in a clear, comprehensive and 
legible manner, with reference to 
supporting medical or lay evidence.   

3.  With regard to the veteran's TDIU 
claim, the veteran should be scheduled 
for a VA audiologic examination, as well 
as any other examination deemed indicated 
by the examiner or the RO.  All indicated 
tests and studies should be performed, 
and the claims folder must be made 
available to each examiner for review of 
pertinent documents.

4.  Thereafter, the RO should complete 
any further development deemed warranted 
by the record, to include scheduling the 
veteran for any other VA examinations or 
obtaining VA opinions if deemed 
warranted.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act, codified at 
38 U.S.C. §§ 5102, 5103A, are fully 
complied with and satisfied.  



6.  Thereafter, the RO should 
readjudicate the claims identified on the 
front page of this Board Remand, in light 
of all of the pertinent evidence of 
record (to include that associated with 
the claims file on remand), and all 
applicable legal authority.  

If any decision remains adverse to the 
veteran, he and his representative should 
be issued a supplemental statement of the 
case, which includes, as appropriate, 
citation to the regulation for TDIU and 
38 C.F.R. §§ 4.2 and 4.10.  They should 
be afforded a reasonable opportunity to 
respond before the case is returned to 
the Board for further appellate 
consideration.  Evidence recently 
submitted and not previously considered 
must be reviewed and cited in the SSOC.  

The RO should also issue a statement of 
the case on the issue of whether the 
veteran filed a timely substantive appeal 
with regard to the May and September 2000 
denials of an extension of a TTR beyond 
December 1, 2000, if this issue is 
denied.  The issue of timeliness of a 
substantive appeal should be returned to 
the Board ONLY upon completion of a 
timely substantive appeal as to that 
issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


